In re Perkins, Veronica; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 88CA 1479; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 258975.
Prior report: La.App., 552 So.2d 735.
Granted. The judgment of the court of appeal is vacated and set aside. Plaintiff is a “teacher” as defined by LSA-R.S. 17:45(A). Her legal employment required certification. See, LSA-R.S. 17:1947(C). This case is remanded to the court of appeal to consider whether plaintiffs service with DHHR prior to September 1, 1979, should be credited toward her acquisition of tenure.
MARCUS, J., would deny the writ.